Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J), entered October 6, 2010. The order, insofar as appealed from, denied the motion of defendants Anthony A. Dantonio and Roseanne Dantonio for summary judgment dismissing the complaint.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on February 12, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present — Smith, J.P, Garni, Sconiers and Martoche, JJ.